Citation Nr: 0839498	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The appellant served with the Army National Guard from 
January 1978 to April 1978.  Service included active duty for 
training (ACDUTRA) from March 5, 1978 to April 6, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a mental condition.  

In March 2007, the Board determined that the claim for 
service connection included an assertion that the appellant 
had PTSD related to military service.  The case was remanded 
for additional development and has since returned to the 
Board.  


FINDINGS OF FACT

1.  There is no evidence of psychiatric injury or disease 
during the appellant's period of ACDUTRA; and the 
preponderance of the evidence is against a finding that he 
otherwise has a currently diagnosed psychiatric disability 
related to service.  

2.  The veteran is not shown to have PTSD related to a 
verified in-service stressor.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In March 2003, the RO issued a letter notifying the appellant 
of the evidence needed to substantiate his claim for service 
connection for a mental condition.  This letter advised the 
appellant of the evidence VA would obtain and of the evidence 
he needed to provide.  Letter dated in March 2006 provided 
information about how VA assigns disability ratings and 
effective dates.  Letter dated in April 2007 notified the 
appellant of the evidence necessary to substantiate a claim 
for service connection for PTSD, to include a claim based on 
personal trauma.  The appellant was advised of his and VA's 
responsibilities with respect to obtaining evidence and he 
was also asked to send in any evidence in his possession that 
pertained to the claim.  Information regarding the assignment 
of disability ratings and effective dates was again provided.  
The claim was readjudicated by SSOC dated in August 2008.  

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

The claims file contains service treatment and personnel 
records received from the Adjutant General, State of Texas; 
VA medical center (VAMC) records; private medical records; 
and information received from the Social Security 
Administration (SSA).  

The Board acknowledges that a VA examination was not obtained 
regarding whether any current psychiatric disability is 
related to service.  Review of service treatment records 
shows no evidence of psychiatric disability.  As discussed in 
detail below, lay evidence suggesting behavioral changes in 
the appellant following service is not considered credible, 
and there is no credible lay otherwise suggesting the onset 
of symptoms in service, or medical evidence otherwise 
suggesting a relationship between any current psychiatric 
disability and service.  Therefore the Board finds that an 
examination is not required.  See 38 C.F.R. §§ 3.159(c)(4), 
3.304(f)(3) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The appellant contends that he has a psychiatric disability, 
to include PTSD, which is related to his period of service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(c) (2008).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2007) 38 C.F.R. § 
3.6(d) (2008).

If a veteran serviced continuously for 90 days or more during 
a period of war or after December 31, 1946, certain chronic 
diseases, including psychoses, shall be service connected 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following discharge from military service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods do not apply to ACDUTRA and INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2008); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In support of his claim, the appellant reported stressors 
related to basic training at Fort Jackson, South Carolina.  
Specifically, that during his second or third week of 
training he went through a gas chamber exercise.  He 
indicated they were ordered to take off the gas mask and say 
their name, rank, and serial number.  He was unable to state 
the needed information in a timely manner and his sergeant 
laughed and made fun of him.  He indicated the gas made him 
choke and his eyes were burning and he thought he was going 
to die.  He further reported that his sergeant would make him 
do pushups for not being able to complete the drills and the 
sergeant would put his foot on the appellant's back or push 
his head down.  He indicated that his sergeant continued to 
make fun of him.  The appellant reported that he was scared 
of gun exercises because he thought they would try to kill 
him.  

DA Form 2-1 shows the appellant reported to a period of 
active duty training on March 5, 1978.  Service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a psychiatric disability.  DD Form 214 shows the 
appellant was relieved from ACDUTRA on April 6, 1978 
following 1 month, 2 days of service.  The reason for 
separation was listed as "trainee discharge program (TDP) 
marginal or non-productive."  

Records from SSA show the appellant was awarded benefits with 
a disability onset dated of August 1982 based on a primary 
diagnosis of mental retardation, mild.  Information received 
includes a copy of a July (presumed 1985) emergency room note 
indicating complaints of sleeping all the time.  He related 
no significant life events.  Clinical impression was 
depression.  Psychological evaluation dated in September 1985 
included an Axis I diagnosis of mild mental retardation.  
Ability levels for verbal conceptual thinking and social 
situational cause-and-effect judgment were described as poor.  
It was noted that this appeared to be a long-standing 
difficulty that certainly had implications for early learning 
ability.  Functional Capacity Assessment completed in October 
1987 in connection with the appellant's SSA claim notes mild 
mental retardation long standing, early learning disability.  
It was further noted that it was always the same since he was 
a little boy and that the appellant gets real upset at times 
and starts screaming and does not make sense.  A handwritten 
note documents a history of special education.

Progress note dated in April 2003 includes a primary 
diagnosis of PTSD.  The basis for the diagnosis was not 
provided.  

VAMC note dated in January 2005 indicates the appellant was 
referred by his primary care physician for problems with 
depression, anxiety, and possible PTSD.  It was noted that 
the appellant was not a reliable historian and his girlfriend 
helped relate his history.  She stated that his family 
reported no problems of this sort until he left the Army 
National Guard.  While there he was reportedly placed in a 
gas chamber where he could not breathe.  He reported hearing 
voices of his sergeant and having visual hallucinations of 
his time in service.  His family claims that since returning 
from service, he cannot function in a regular job, is 
depressed and withdrawn, and cannot concentrate.  The 
appellant reported no problems regarding childhood 
development and indicated he made good grades.  The examiner 
noted the appellant met DSM IV criteria for PTSD for non-
combat trauma and needed further assessment.  Diagnosis was 
PTSD, major depressive disorder, recurrent, moderate with 
psychotic features, rule out dementia, not otherwise 
specified without behavioral disturbance.  PTSD screen in 
June 2006 was reported as negative.  Subsequent VAMC notes 
document the appellant's continued complaints of hearing his 
drill sergeant and include diagnoses of schizoaffective 
disorder and major depressive disorder.  

The appellant submitted various lay statements, which 
indicate that he was healthier and mentally alert and did not 
have psychiatric problems prior to service.  The January 2005 
VA note documents the family's report that prior to service, 
the appellant had no kind of mental or emotional problems and 
when he returned from the service he had cognitive, 
emotional, and medical problems, and they are baffled as to 
why.

The Board considered the lay statements and history as 
reported.  However, the veteran's reports of mistreatment 
and/or harassment by his drill sergeant in service have not 
been independently verified.  As contemplated by the 
provisions of 38 C.F.R. § 3.304(f)(3), which deals with 
claims involving allegations of personal assault, the veteran 
has submitted lay statements as well as his own statements 
suggesting behavioral changes in service.  They essentially 
argue that he was healthier and mentally alert prior to 
service, and that his cognitive and emotional problems only 
began after he suffered abuse in service.  However, as 
discussed, an examination dated in 1987 references a history 
of behavioral problems since the veteran was a young boy.  It 
was noted that he had a history of screaming when he was 
upset and not making sense, and that he had a history of 
receiving special education.

The Board finds the information in the SSA records, which was 
offered during the course of evaluation by a health care 
specialist, to be more credible than the statements and 
history provided in connection with the claim for service 
connection.  Although the lay statements suggest behavior 
changes following service, it is clear from the SSA records 
that the veteran's behavioral problems were longstanding, and 
existed prior to the alleged in-service abuse.   

As there is no other credible supporting evidence that the 
claimed in-service stressor occurred, the Board concludes 
that an essential element required for an award of service 
connection for PTSD is lacking.  Consequently service 
connection for PTSD is denied.

The Board further finds that the preponderance of the 
evidence is against granting service connection for 
psychiatric disorder other than PTSD.  As noted, the 
appellant served on ACDUTRA for a brief period of time and 
was discharged as a marginal or nonproductive trainee.  While 
marginal performance is documented, service medical records 
are negative for any findings of a psychiatric disability.  
The appellant reported he was scared during basic training 
exercises and he is competent to do so.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. Jul. 3, 2007).  However, 
as discussed above, the Board finds the veteran's lay 
statements as to what he experienced in service not credible.  
Thus, there is no credible evidence of any continuity of 
symptomatology since service.  

Furthermore, the medical evidence does not establish that any 
currently diagnosed psychiatric disability is related to such 
service.  During several evaluations, the veteran and his 
girlfriend reported that his disability began during military 
service.  however, a mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In this case, no health care 
provider has offered the opinion that any current psychiatric 
disability is related to military service.

Therefore, the Board concludes that the preponderance of the 
evidence is also against granting service connection for a 
psychiatric disability other than PTSD, and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


